Citation Nr: 1811107	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-19 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1964 to April 1968 and served in the Republic of Vietnam from May 1965 to March 1966.  He died on November [REDACTED], 2005.  The Appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In December 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In July 2017, the Board requested a medical opinion from a specialist at the Veterans Health Administration (VHA).  That opinion was rendered in November 2017 and the case has now been returned to the Board for further appellate action. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).







FINDINGS OF FACT

1.  The Veteran died from respiratory failure with status epilepticus, according to the death certificate. 

2.  A significant condition contributing to the Veteran's death was a myocardial infarction (heart attack). 

3.  The Veteran had confirmed service in the Republic of Vietnam, and as such, his exposure to Agent Orange is conceded. 

4.  Ischemic heart disease (IHD) is a disability subject to presumptive service connection if a Veteran was exposed to herbicide agents, and IHD includes but is not limited to myocardial infarction. 

5.  The Veteran's subclinical IHD, affecting the heart, resulted in debilitating effects and general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of the other diseases, which primarily caused his death.  


CONCLUSION OF LAW

The Veteran's death was contributorily caused by a disease incurred as a result of exposure to herbicide agents.  38 U.S.C. §§ 1110, 1310 (2012); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.312 (c)(3) (2017).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131(2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5.  Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the veteran's death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312 (a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312 (a).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Service-connected disease or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312 (c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran died in November 2005 as a result of a respiratory failure with status epilepticus, leptomeningeal leukemic involvement, and acute myelocytic leukemia as underlying causes.  Relevantly, the death certificate also lists myocardial infarction (MI) as another significant condition contributing to the death but not resulting in the underlying cause.  However, the Appellant only asserted the Veteran's myocardial infarction (MI) may be related to the Veteran's exposure to herbicides while he served in Vietnam.  As such, the Board need only address that theory of entitlement raised by the Appellant.  

Initially, the Board notes the Veteran was only service-connected for posttraumatic stress disorder (PTSD) at the time of his death in November 2005.  Therefore, the first step is to determine whether the MI noted in the death certificate was etiologically related to service.   

In this regard, the Board notes the November 2017 VHA opinion found the evidence supports the conclusion that the Veteran had subclinical ischemic heart disease (IHD) at the time of death.  Further, the Board notes the Veteran's personnel files confirms he served in Vietnam from May 1965 to March 1966 and received the Vietnam Service Medal and other awards as a result of such service.  As such, there is enough evidence to find the Veteran's subclinical IHD is presumptively service-connected to the Veteran's exposure to herbicides while serving in Vietnam.  See 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309 (e).  

Now, the Board turns to the question of whether the Veteran's service-connected subclinical IHD contributed to his death.  In that regard, the Board notes the November 2017 VHA opinion stated that, in the examiners opinion, the Veteran suffered a type II acute coronary syndrome (Type II non-ST elevation myocardial infarction) as a result of his status epilepticus; specifically the Veteran had a pre-existing coronary disease and sustained detectable myocardial damage (cardiac marker elevation) when there was a supply-demand mismatch during the severe global stress (catecholamine output during seizures) while in status epilepticus.  As discussed above, the specialist found enough evidence of IHD but ultimately concluded the IHD was not a contributory cause of death. 

In a January 2018 informal hearing presentation (IHP), the Appellant's representative posited that the VHA opinion was inadequate as it only addressed contributory relationship pursuant to 38 C.F.R. § 3.312 (c)(1).  The representative further argued that 38 C.F.R. § 3.312 (c)(3) needed to be applied to this case. 

The Board agrees.  In concluding that the subclinical IHD  was not a contributory cause of the Veteran's death, the VHA opinion addresses the contributory relationship between the service-connected IHD and the death pursuant to 38 C.F.R. § 3.312 (c)(1).  However, the Appellant's representative correctly pointed that the regulations create an additional avenue for service-connected diseases and injuries affecting vital organs.  Indeed, under 38 C.F.R. § 3.312 (c)(3), such diseases must be analyzed from the viewpoint of whether the disease resulted in debilitating effects to an extent that would render the person materially less capable of resisting the effects of other disease or injury that primarily caused the death.  

Here, there is no question that IHD affects a vital organ, the heart, therefore qualifying for analysis under § 3.312(c)(3).  Further, the VHA opinion indicated that the Veteran's MI was the result of his underlying subclinical IHD.  In fact, while opining that the Veteran had an MI as a result of his status epilepticus, the specialist also specified that the Veteran had a pre-existing coronary disease, the subclinical IHD, and sustained detectable myocardial damage while in status epilepticus.  Additionally, the specialist noted an echocardiogram taken in October 2005 which stated the presence of an old anterior MI.  

Reading the VHA opinion sympathetically, and resolving all doubt in favor of the Appellant, the Board finds the VHA opinion essentially states the subclinical IHD had a debilitating effect to the extent of rendering the Veteran materially less capable of resisting the effect of the MI caused by the status epilepticus.  As such, service connection is warranted for the cause of the Veteran's death pursuant to 38 C.F.R. § 3.312 (c)(3).  









ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


